824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alfred S. PARRINO, Petitioner,v.DEFENSE LOGISTICS AGENCY, Respondent.
Appeal No. 87-3116.
United States Court of Appeals, Federal Circuit.
May 12, 1987.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (MSPB), Docket No. BN07528610121, sustaining the agency action suspending petitioner for thirty (30) days for unauthorized use of a government vehicle is affirmed.

OPINION

2
The applicable statute, 31 U.S.C. Sec. 1349(b), provides that an officer or employee who willfully makes unauthorized use of a government vehicle shall be suspended without pay by the head of the agency "for at least one month."    The MSPB has held that willful use must be voluntary, conscious use.  Here it is clear that personal use was not requested or authorized but was for petitioner's perceived convenience and was willful:  His reasons for taking the vehicle home overnight were found specious and lacking in credibility by the administrative judge, as was his claim that he did not know authorization was required.  The minimum statutory penalty was imposed and the MSPB had no authority to reduce it.  Disparate treatment in imposition of the penalty was not established.  Alleged existence of possible mitigating circumstances does not relieve the agency from strict enforcement of the plain language of the law.  Cases relied on by petitioner involving other agencies, facts, and regulations are inapposite.  The decision is supported by substantial evidence, is not arbitrary, capricious, or otherwise unlawful.  See 5 U.S.C. Sec. 7703(c)(1982).